In a proceeding pursuant to CPLR article 78 by an inmate of the Green Haven Correctional Facility, inter alia, to review respondents’ denial of his request for a furlough under the temporary release program, petitioner appeals *869from a judgment of the Supreme Court, Dutchess County, dated May 13, 1976, which dismissed the petition. Appeal dismissed as academic, without costs- or disbursements. The appellant was released on parole on February 16, 1977. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.